DETAILED ACTION
Notice of Pre-AIA  or AIA  status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Application
The amendments and remarks filed on 11/16/2020 are acknowledged.
	Claim 1 is amended. 
 	Claims 2, 4-7, 12, and 15-17 are cancelled.
 	Non-elected claims 19 and 20 drawn to the inventions of group II and III remain withdrawn from the election from 10/20/17.  
 	Claims 1, 3, 8-11, 13-14, and 18 are included in the prosecution. 
	Any rejection or objection not reiterated in this action is withdrawn.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The claims as written are drawn to a method of treating human immunodeficiency virus whereas the title currently reads as “HIV-CURE”.
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites “method of treating human immunodeficiency virus” which examiner objects to because treatment should be drawn to a viral infection or disease or condition and not to a virus.
In Claim 1, step (e) ends in a “.” which should be a “;”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 3, 8-11, 13-14, and 18 are again rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for the full scope of each of the method of treating human immunodeficiency virus as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claims are directed to a method of treating human immunodeficiency virus in subjects comprising the steps of placing a subject under general anesthesia with a mixture of nitrous oxide and oxygen in 2:1 ratio, together with 1-3% sevoflurane, monitoring life functions, inducing paralysis, intubating the patient, injecting or giving by inhalation chemicals selected from ethanol, isopropyl alcohol, (isopropanol), methanol, 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, "Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue', not 'experimentation'" (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations" (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 
 	While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 
 	(1) The nature of the invention and (2) the breadth of the claims:

Thus, the claims taken together with the specification imply that any subject can have human immunodeficiency virus treated by injecting or giving by inhalation chemicals selected from ethanol, isopropyl alcohol, (isopropanol), methanol, and ethylene glycol) at a concentration of 10% (volume/volume) with a loading dose of 10 ml/kg slowly injected over 60 minutes; a continuous baseline infusion of 1 mL/kg/hour is started at the same time to maintain constant blood levels but other boluses of 10 ml/kg are injected until the target level of 400 mg/dl is achieved, but guidance is lacking as to which alcohol to use, in the claimed dosing regimen, for the treatment of human immunodeficiency virus. The scope of claim 1 reasonably encompasses such a broad spectrum of undefined amounts and duration of treatment of the listed alcohols that it is unreasonable to believe, on its face, that it is possible to treat human immunodeficiency virus, in the absence of objective data demonstrating in vitro data of treatment success using the listed alcohols, in the 
 	(3) The state of the prior art and (4) the predictability or unpredictability of the art:
	The state of the art is replete in terms of a method that places a subject under general anesthesia and administers active agents; however, claiming that human immunodeficiency virus can be treated by inhalation of chemicals with small-sized molecules selected from ethanol, isopropyl alcohol, methanol, and ethylene glycol is unpredictable. Especially since the specification gives an incomplete history of the 2 year gap between follow up and concludes treatment was because of the ethanol infusion without considering any other factors, thus the spec does not describe how one determines if deliberate treatment using the method as claimed can treat HIV to undetectable viral loads, etc. In the instant specification (0034] – [0035]), there is no mention of any of these being administered to the HIV positive patient. The applicant has literal support for use of the mixture of nitrous oxide and oxygen in a 2:1 ratio, together with 1-3% sevoflurane in [0022]; however, the disclosure does not provide any evidence that this was actually administered to a patient.
 	While the instant claims do not explicitly recite that viral load needs to be undetectable, the claims are drawn to a method of treatment of HIV. One of ordinary skill in the art would reasonably expect that viral load would need to be reduced to have an effective HIV treatment method. One of ordinary skill in the art would reasonably would want the viral load to go down as a result of using the method of treatment of HIV. From the instant claims and the provided disclosure in the instant specification, there are no parameters provided for one of ordinary skill in the art to determine how much viral load 
 	As evidenced by HIV.gov, "All persons with HIV should be informed that maintaining a plasma HIV RNA (viral load) of <200 copies/mL, including any measurable value below this threshold value, with antiretroviral therapy (ART) prevents sexual transmission of HIV to their partners. Patients may recognize this concept as Undetectable = Untransmittable". The instant specification does not present data or discussion about any HIV viral load levels or any reduction of the viral levels, or or any reduction of viral load below 200 copies/ml, which is considered undetectable and untransmittable.

 	 (5) The relative skill of those in the art:
One of skill in the art would typically have a graduate degree in the field of endeavor such as M.D. or a PhD. MPEP 2141.03 states (in part), "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."  Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. At 1396, 82 USPQ2d at 1396. The "hypothetical person having ordinary skill in the art' to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).
 	(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
 There is nothing in the specification that would indicate repeat success that any subject can be put under general anesthesia and that human immunodeficiency virus can be treated by injecting or giving by inhalation chemicals with small-sized molecules selected from ethanol, isopropyl alcohol, methanol, and ethylene glycol in the claimed dosing regimen, but guidance is lacking as to what amount of which alcohol and for what duration to use. The specification only provides one anecdotal example of an apparent 
 	(8) The quantity of experimentation necessary:
	A burdensome amount of research would be required by one of ordinary skill in the art to determine what is a “sufficient time” for “continuing the infusion in sufficient time to destroy the disease agent(s)” that it is unreasonable to believe, on its face, that it is possible treat human immunodeficiency virus, when there is no possession or parameters 
 	Given the complete lack of direction in applicant's instant disclosure, the amount of experimentation required to realize the full scope of claims 1, 3, 8-11, 13-14, and 18 is clearly undue. Applicants have not described how one would know which alcohols should be administered in the claimed dosing regimen that is required for the treatment of human immunodeficiency virus, in such full, clear, concise, and exact terms as to enable any person skilled in the art to do so.

Response to Amendments/Arguments
 	Rejection of claims 1, 3, 8-11, 13-14, and 18 under 35 U.S.C. 112
 	Applicant amended claim 1 specifically steps 1b, 1c, and 1d. wherein the limitations are drawn toward steps of monitoring, induction of anesthesia, and intubation.
 	Applicant’s arguments (pages 8-11, filed 11/16/2020) regarding the rejection of claims 1, 3, 8-11, 13-14, and 18 under 35 U.S.C. 112 have been fully considered but are not persuasive because the applicant still has not reasonably conveyed possession of the claimed invention through the claims as written and still has not reasonably provided enablement for the claimed invention.

 	However, this argument is not persuasive because the examiner has not requested a guarantee that the method claimed will cure. Additionally, the previous rejections never use the word “cure”. 
 	Applicant argues that the claim as amended require no experimentation as they fully spell out the steps required and argues that the Office argues that the spec does not describe how one determines if deliberate treatment using the method as claimed can treat HIV to undetectable viral loads, when the claims do not recite such a limitation.
	Examiner notes that applicant still has not corrected the amended the claims regarding the issue of reciting treating HIV itself, which is a virus, and not the systemic disease caused by HIV, or otherwise known as acquired immunodeficiency syndrome (AIDS). 
 	 Further, the lack duration of administration in the method of treatment do not reasonable provide enablement for the full scope of the method treatment. In the disclosure from the applicant, there are no comparisons, no repeated experiments, and the predictability is low without any data. The instant specification discloses only one patient, and in that example, it was apparently an accidental treatment.
 	The claims are still not enabled because the claims as written that are drawn towards a method of treating of HIV, could have been the result of something other than this claimed method as there was no repeated results of success, and no explanation of HOW this method works to treat HIV; thus applicants' written description of the claimed 
	While the instant claims do not explicitly recite that viral load needs to be undetectable, the claims are drawn to a method of treatment of HIV. One of ordinary skill in the art would reasonably expect that viral load would need to be reduced to have an effective HIV treatment method. One of ordinary skill in the art would reasonably would want the viral load to go down as a result of using the method of treatment of HIV.
 	From the instant claims and the provided disclosure in the instant specification, there are no parameters provided for one of ordinary skill in the art to determine how much viral load has to go down or what level it must be at for the method to be considered an HIV treatment.
 	The instant specification does not disclose how to determine treatment is provided, or how much the viral load needs to be reduced by in the treatment. There is no data provided in the specification or in the form of data in a filed declaration supporting the applicant's possession of the invention and reasonably supporting that the claimed method of treatment of HIV is enabled.
 	In claim 1, step (e) only recites that a goal target level of administering 400 mg/dl of the treatment chemicals. Further, in claim 1, step (f) requires "monitoring the disease-killing ability, by monitoring directly or indirectly the blood levels of these chemicals and the vital functions" and step (h) requires continuing the infusion in sufficient time to destroy the disease agent(s) wherever they are found in the body; however, again there 
 	As evidence by HIV.gov, "All persons with HIV should be informed that maintaining a plasma HIV RNA (viral load) of <200 copies/mL, including any measurable value below this threshold value, with antiretroviral therapy (ART) prevents sexual transmission of HIV to their partners. Patients may recognize this concept as Undetectable = Untransmittable" 
 	The instant specification does not present data or discussion about any HIV viral load levels or any reduction of the viral levels, or or any reduction of viral load below 200 copies/ml, which is considered undetectable and untransmittable.
 	Therefore the 112 rejections of 5/4/2020 have been updated and are maintained.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/           Examiner, Art Unit 1615